Case 1:18-cv-00903-LMB-MSN Document 316 Filed 05/08/20 Page 1 of 1 PageID# 9298



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


  J.E.C.M., a minor, by and through his next friend
     JOSE JIMENEZ SARAVIA,et al..

                Plaintiffs/Petitioners,

                                                                l:18-cv-903(LMB/MSN)

  SCOTT LLOYD,Director, Office of Refugee
     Resettlement, etah.

                Defendants/Respondents.

                                               ORDER


        For the reasons stated during a telephone conference held on the record with attorneys for

 all parties present, plaintiffs' Motion for a Temporary Restraining Order [Dkt. 295] is DENIED

 WITHOUT PREJUDICE,and it is hereby

        ORDERED that the parties file a Status Report no later than May 15, 2020.

        The Clerk is directed to forward copies ofthis Order to counsel of record.
                     <7^
        Entered this o day of May,2020.

 Alexandria, Virginia


                                                                     /s/
                                                       Leonie M. Brinkema
                                                       United States District Judge
